Order entered September 12, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-22-00771-CV

                        LASHONDA SMITH, Appellant

                                        V.

                        ROY GONZALEZ, III, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-11456
                                  ORDER

      Appellant’s docketing statement reflects that appellee has filed for

bankruptcy. Pursuant to Texas Rule of Appellate Procedure 8.2, further action in

this cause is automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, for

administrative purposes, this cause is ABATED and treated as a closed case. It

may be reinstated on motion by any party showing, in accordance with rule of

appellate procedure 8.3, that the appeal is permitted by federal law or the

bankruptcy court. See id. 8.3.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE